Exhibit 10.16.1

ARTHUR J. GALLAGHER & CO.

DEFERRED EQUITY PARTICIPATION PLAN

(as amended and restated, effective January 1, 2008)

The purpose of this Deferred Equity Participation Plan (the “Plan”) is to
provide a facility through which Arthur J. Gallagher & Co. (“AJG”), on behalf of
its subsidiaries and affiliates (collectively referred to as the “Company”), can
encourage key executives to stay with the Company until at least the normal
retirement date of age 62. The retention of key executives will promote the
interests of the Company and its shareholders by providing continuity of
management and leadership, and capitalizing on the investment in training and
experience the Company has made in its key executives over the years. The Plan
shall be deemed a subplan under the Arthur J. Gallagher & Co. Restricted Stock
Plan (the “Restricted Stock Plan”) solely for the purpose of granting restricted
stock units to such key executives.

1. Trust and Trust Funding. The Company has formed The Arthur J. Gallagher & Co.
Deferred Equity Trust (the “Trust”), pursuant to the trust agreement dated
March 22, 2001, as amended. Between March 15 and June 15 of each calendar year,
the Company will contribute to the Trust either (i) shares of AJG common stock,
par value $1.00 per share (“Common Stock”), or (ii) effective March 15, 2007,
cash contributions, in either case in an amount approved by the Compensation
Committee (the “Committee”) of the AJG Board of Directors (the “Annual
Funding”).

To the extent the Company contributes shares of Common Stock to the Trust, the
Trust shall reinvest dividends on an annual basis in AJG Common Stock. To the
extent the Company contributes cash to the Trust, the Trust shall invest such
cash in such investments as the Company shall determine from time to time. The
AJG Common Stock acquired by the Trust in a given year, or from the reinvestment
of dividends from AJG Common Stock originally acquired in that year, and the
cash contributions and all earnings or losses with respect to such contributions
shall be referred to as “Trust Assets.” The trustees of the Trust shall have and
may exercise all rights of ownership, including voting control, of the Trust
Assets prior to distribution.

2. Participant Accounts. The Company shall maintain for the benefit of each
executive who participates in the Plan (a “Participant”) an unfunded,
bookkeeping account (an “Account”). On or before June 15 of each year, the Chief
Executive Officer of AJG, in conjunction with the Compensation Committee, will
approve a list of the key executives whose Accounts will be credited with an
amount equal to an interest in the Trust Assets acquired with the Annual Funding
from that year. The list shall set out a percentage for each Participant that
represents that Participant’s interest in the Trust Assets for that year, and an
amount equal to such percentage of the Trust Assets shall be credited to such
Participant’s Account. To the extent a Participant’s Account is deemed invested
in shares of Common Stock, such Account shall be credited with such number of
additional shares of Common Stock as would be acquired by the



--------------------------------------------------------------------------------

reinvestment of each cash dividend payable on the number of shares that are
credited to such Account immediately prior to the payment of such dividend. To
the extent a Participant’s Account is deemed invested in cash contributions,
earnings and losses shall be credited to the balance of such Account at a rate
determined by the Company from time to time; provided that the Company may, in
its sole discretion, provide for such earnings and losses to be measured by
reference to investment funds designated by Participants from time to time, in
accordance with rules and procedures established by the Company. Receiving an
allocation under the Plan in any year does not in any way entitle the
Participant to receive an allocation in any future year.

3. Vesting. A Participant shall become vested in his Account upon the earliest
to occur of (i) the date on which the Participant attains age 62, (ii) the
Participant’s death, (iii) a termination of the Participant’s employment by the
Company because of Disability, as defined below, (iv) a termination of the
Participant’s employment by the Company in a manner that entitles the
Participant to receive a severance benefit pursuant to AJG’s Severance Plan, as
then in effect, or (v) a Change in Control, as defined below; provided, in each
case, that such Participant remains employed by the Company from the date he
received the allocation to his Account until the date on which such Account
becomes vested (the “Vesting Date”). For purposes of the Plan, (A) “Disability”
shall mean the termination of the Participant’s employment relationship at a
time when the Participant is disabled and qualifies to receive benefits under
the Company’s long-term disability plan, and (B) “Change in Control” shall have
the meaning ascribed to it in the Restricted Stock Plan or any successor
thereto.

4. Distributions. The amount allocated to a Participant’s Account under the Plan
shall be distributed or commence to be distributed at one of the following times
occurring on or after the Vesting Date as the Participant shall elect (the
“Distribution Date”): (i) the Participant’s Vesting Date, (ii) the six-month
anniversary of the date on which such Participant separates from service with
the Company after the Vesting Date or (iii) the first day of any calendar year
beginning after the year in which the Participant attains age 62 but not later
than the calendar year in which the Participant attains age 70. If the
Participant receives an allocation to his Account at any time after his
Distribution Date, such allocation shall be paid or begin to be paid as of the
date on which such allocation is awarded, as though such date were the
Distribution Date. The Participant may elect to receive a distribution of his
Account in the form of (A) a lump sum payment, (B) in ten equal annual
installment payments commencing on the Distribution Date, and due on the next
nine anniversaries of the Distribution Date or (C) in five equal annual
installment payments commencing on the Distribution Date, and due on the next
four anniversaries of the Distribution Date. The distribution elections for each
Participant’s Account shall be made on such forms and subject to such other
terms and conditions not inconsistent with this Plan as are required by the
Committee, and shall be submitted within 30 days after the Participant first
receives an award under the Plan; provided, however, that (1) any Participant
who fails to make such elections within such period and any Participant whose
Vesting Date occurs less than 12 months after the date on which such elections
are submitted to the Company shall be deemed to have elected to receive a lump
sum payment on the six-month anniversary of the date on which such Participant
separates from service with the Company and (2) each person who is a Participant
in the Plan as of December 31, 2008 may make such distribution elections on or
before December 31, 2008 in accordance with, and to the extent permitted by, the
transition rule set forth in IRS Notice 2005-1 and regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Page 2 of 7



--------------------------------------------------------------------------------

A Participant may change his or her prior distribution election at any time, and
from time to time; provided, however, that (i) no such election change shall
become effective until the first anniversary of the date on which such election
change is submitted to the Company on a form prescribed by the Company, (ii) no
such election change shall be effective if the Participant is previously
scheduled to receive distributions under the Plan within one year following the
date on which such election change is submitted to the Company and (iii) such
election change provides for a Distribution Date that is at least five years
later than the previous Distribution Date, in accordance with Section 409A of
the Code, but in no event later than the calendar year in which the Participant
attains age 70. In the event an election change does not become effective, the
prior valid election of such Participant shall govern the form and timing of
distribution.

If a Participant dies before such Participant’s distribution has begun or has
been paid in full, any unpaid portion of such Participant’s vested Account under
the Plan shall be paid in a lump sum, as soon as practicable after the date of
such Participant’s death, to the beneficiary designated by the Participant, or
if no beneficiary has been designated, to the Participant’s estate.

The portion of each Account, if any, that is deemed invested in shares of Common
Stock shall be distributed in shares of unrestricted Common Stock and all other
distributions under the Plan shall be paid in cash.

5. Forfeitures. In the event a Participant’s employment with the Company
terminates prior to such Participant’s Vesting Date, then the Participant’s
Account under the Plan shall be forfeited. In the event a Participant violates
the provisions of Section 6 herein below prior to the Participant’s Distribution
Date or the date(s) any payment are due after a Participant’s Distribution Date,
then the unpaid portion of the Participant’s Account under the Plan shall be
forfeited. Forfeited Trust Assets shall be returned to the Company, and not
subject to claim by any Participant.

6. Restrictive Covenants; Clawback. (a)(i) If, at any time within (A) ten years
after the Vesting Date; or (B) two years after the final payment of any
installment due to the Participant after the Distribution Date, whichever is the
latest, the Participant, in the determination of the management of the Company,
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including, but
not limited to: (1) conduct related to his employment for which either criminal
or civil penalties against him may be sought, (2) violation of Company policies,
including, without limitation, the Company’s Insider Trading Policy,
(3) directly or indirectly, soliciting, placing, accepting, aiding, counseling
or consulting in the renewal, discontinuance or replacement of any insurance or
reinsurance by, or handling self-insurance programs, insurance claims or other
insurance administrative functions (“insurance services”) for, any existing
Company account or any actively solicited prospective account of the Company for
which he performed any of the foregoing functions during the two-year period
immediately preceding such termination or providing any employee benefit
brokerage, consulting, or administration services, in the areas of

 

Page 3 of 7



--------------------------------------------------------------------------------

group insurance, defined benefit and defined contribution pension plans,
individual life, disability and capital accumulation products, investment
advisory services and all other employee benefit areas (“benefit services”) the
Company is involved with, for any existing Company account or any actively
solicited prospective account of the Company for which he performed any of the
foregoing functions during the two-year period immediately preceding such
termination or, if the Participant has not terminated employment, the date of
the prohibited activity (the term Company account as used in this Section shall
be construed broadly to include all users of insurance services or benefit
services including commercial and individual consumers, risk managers, carriers,
agents and other insurance intermediaries), (4) the rendering of services for
any organization which is competitive with the Company, (5) employing or
recruiting any current or former employee of the Company, (6) disclosing or
misusing any confidential information or material concerning the Company, or
(7) participating in a hostile takeover attempt of the Company, then the
Participant’s Account shall be forfeited effective as of the date on which the
Participant enters into such activity, unless terminated sooner by operation of
another term or condition of this Plan, and any payments made from a
Participant’s Account to such Participant from and after the Distribution Date
shall be repaid by the Participant to the Company. Such repayment shall include
interest measured from the first date the Participant engaged in any of the
prohibited activities set forth above at the highest rate allowable under
Delaware law.

(ii) By participating in the Plan, each Participant acknowledges that the
Participant’s engaging in activities and behavior in violation of
Section 6(a)(i) above will result in a loss to the Company which cannot
reasonably or adequately be compensated in damages in an action at law, that a
breach of Section 6(a)(i) will result in irreparable and continuing harm to the
Company and that therefore, in addition to and cumulative with any other remedy
which the Company may have at law or in equity, the Company shall be entitled to
injunctive relief for a breach of Section 6(a)(i) by the Participant. By
participating in the Plan each Participant acknowledges and agrees that the
requirement in Section 6(a)(i) above that Participant disgorge and pay over to
the Company any payments received from the Participant’s Account by such
Participant is not a provision for liquidated damages. The Participant agrees to
pay any and all costs and expenses, including reasonable attorneys’ fees,
incurred by the Company in enforcing any breach of any covenant in this Plan.

(b) By participating in the Plan, each Participant consents to deductions from
any amounts the Company owes the Participant from time to time (including
amounts owed as wages or other compensation, fringe benefits or vacation pay, as
well as any other amounts owed to the Participant by the Company) to the extent
of the amounts the Participant owes the Company under Section 6(a) above.
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount owed,
calculated as set forth above, the Participant agrees to pay immediately the
unpaid balance to the Company.

7. Adjustment of Shares. The number of shares of Common Stock allocated to each
Participant’s Account shall be appropriately adjusted, in the sole discretion of
the Board, to reflect any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, and
the reinvestment of cash dividends.

 

Page 4 of 7



--------------------------------------------------------------------------------

8. Termination or Amendment of the Plan. AJG reserves the right to amend or
terminate the Plan at any time or for any reason, or suspend the Plan for any
given calendar year by action of the Chief Executive Officer of AJG. Upon a
termination or suspension of the Plan, the Participant’s Account shall be
payable in accordance with the Participant’s payment election and the terms of
this Plan; provided, however, that if the Plan is terminated in connection with
a change in control event, within the meaning of Section 409A of the Code and
the regulations promulgated thereunder, the Board of Directors of the Company,
as constituted immediately prior to such change in control event, may elect to
distribute each Participant’s Account within 12 months after the consummation of
such change in control event, to the extent permitted under Section 409A of the
Code.

9. Compliance with Section 409A. It is intended that any amounts payable under
this Plan will comply with Section 409A of the Code, and the regulations
promulgated thereunder, so as not to subject any Participant to the payment of
any interest and tax penalty which may be imposed under Section 409A of the
Code, and the Plan shall be interpreted accordingly, provided, however, that the
Company shall not be responsible for any such interest and tax penalties. The
timing of the payments or benefits hereunder may be modified to so comply with
Section 409A of the Code. To the extent any Participant is entitled to receive a
payment under the Plan upon such Participant’s separation from service, such
payment shall be made on the date that is six months after the date of such
separation from service.

10. Consent to Transfer Personal Data. By participating in this Plan,
Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section.
Participants are not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant’s ability to participate in the Plan. The Company holds certain
personal information about the Participant, that may include his/her name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary grade, hire data, salary, nationality,
job title, any shares of stock held in the Company, or details of all awards
under the Plan, for the purpose of managing and administering the Plan (“Data”).
The Company will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Participant’s participation
in the Plan, and the Company may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located throughout the world, including the
United States. Each Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. A Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect the Participant’s ability to
participate in the Plan.

 

Page 5 of 7



--------------------------------------------------------------------------------

11. Administration. This Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to any award. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive. Subject to applicable law, the Committee may delegate some or all of
its power and authority hereunder to the Board or the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
to the Chief Executive Officer or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer or other
person subject to Section 16 of the Exchange Act or decisions concerning the
timing or amount of an award to such an officer or other person. No member of
the Board or Committee, and neither the Chief Executive Officer nor any other
executive officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with this Plan in good faith, and the
members of the Board and the Committee and the Chief Executive Officer or other
executive officer shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including attorneys’
fees) arising therefrom to the full extent permitted by law, except as otherwise
may be provided in the Company’s Certificate of Incorporation and/or By-laws,
and under any directors’ and officers’ liability insurance that may be in effect
from time to time.

12. Non-Transferability of Accounts. No Account shall be transferable other than
by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the preceding sentence, no Account may be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such Account, such Account and all rights thereunder
shall immediately become null and void.

13. Tax Withholding. The Company shall have the right to withhold or require
payment by each Participant of any Federal, state, local or other taxes which
may be required to be withheld or paid in connection with the vesting or
distribution of such Participant’s Account.

14. Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
pursuant to an award granted under this Plan, no shares shall be so delivered
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to the Plan bear a legend indicating
that the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

 

Page 6 of 7



--------------------------------------------------------------------------------

15. No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or
affect in any manner the right of the Company to terminate the employment of any
person at any time without liability hereunder.

16. Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to this Plan unless and until such person
becomes a stockholder of record with respect to such shares of Common Stock or
equity security.

17. Designation of Beneficiary. If permitted by the Company, a Participant may
file with the Company a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Company during the Participant’s
lifetime on a form prescribed by the Company. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the Company
of a new beneficiary designation shall cancel all previously filed beneficiary
designations.

18. Governing Law. This Plan and all determinations made and actions taken
pursuant thereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

19. Foreign Employees. Without amending this Plan, the Chief Executive Officer
of AJG and the Committee may grant awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in this
Plan as may in their judgment be necessary or desirable to foster and promote
achievement of the purposes of this Plan and, in furtherance of such purposes
the Chief Executive Officer and the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws in other countries or jurisdictions in which
the Company operates or has employees.

 

Page 7 of 7